Citation Nr: 0513476	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
gastroesophageal reflux disease, status post Nissen 
fundoplication, currently evaluated as 60 percent disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bloating, nausea, and bowel problems, claimed to have 
resulted from surgery (Nissen fundoplication) at a Department 
of Veterans Affairs (VA) medical facility in July 2000.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran is currently in receipt of a 60 percent 
disability evaluation for gastroesophageal reflux disease, 
status post Nissen fundoplication, which is the maximum 
schedular for that disability; the veteran has not submitted 
evidence tending to show that his gastrointestinal disability 
is unusual, requires frequent periods of hospitalization or 
causes unusual interference with work other than that 
contemplated within the schedular standards.

2.  A total (100%) disability evaluation based on individual 
unemployability caused by the veteran's service connected 
disabilities has been grant by the VA

3.  As the veteran is already in receipt of compensation for 
gastroesophageal reflux disease, status post Nissen 
fundoplication, which contemplates the symptoms of bloating, 
nausea, and bowel problems, and because he is receiving the 
maximum compensation for that disability, the claim for 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for bloating, nausea, and bowel problems, claimed to have 
resulted from surgery (Nissen fundoplication) at a VA medical 
facility in July 2000, is rendered moot.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
gastroesophageal reflux disease, status post Nissen 
fundoplication, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.111, 4.112, 4.113, 4.114, Diagnostic Code 7308 
(2004).

2.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for bloating, nausea, and bowel problems, 
claimed to have resulted from surgery (Nissen fundoplication) 
at a VA medical facility in July 2000 is dismissed.  38 
U.S.C.A. §§ 511, 1151, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in June 2003, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his 1151 claim, but that 
he must provide enough information so that VA could request 
any relevant records.  The veteran was advised of the 
evidence received.  The veteran was also asked to identify 
any additional information or evidence that he wanted VA to 
try and obtain.  The RO also requested that the veteran was 
also send any evidence to VA that might be pertinent to the 
claim.  This letter fully provided notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

With respect to his claim for an increased evaluation of his 
service-connected gastrointestinal disability, the Board 
acknowledges that the veteran has not been provided notice of 
the VCAA as required by 38 U.S.C.A. § 5103(a).  However, as 
will be discussed in greater detail below, the Board finds 
that no benefit could have possibly been awarded because the 
veteran was receiving the maximum schedular rating provided 
by the regulations.  Beyond this fact, he is currently 
receiving a total rating, making the need for extraschedular 
consideration unneeded.   

Therefore, there was no prejudicial error in this oversight.  
Mayfield at 33.  See also VAOPGCPREC 5-2004 (Jun. 23, 2004) 
(under 38 U.S.C.A. § 5103(a), the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where the claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claim ineligible for the claimed 
benefit).  

The June 2003 rating decision and January 2004 Statement of 
the Case (SOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for an 
increased evaluation and compensation under 38 U.S.C.A. § 
1151.  The January 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Medical records from Jackson VA Medical Center (VAMC) have 
been obtained.  Statements from VA and non-VA health care 
providers have also been considered.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  A VA examination was most 
recently conducted in June 2001.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2004) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, No. 02-1077, slip op. 
at 33 (U.S. Vet. App. Apr. 14, 2005).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

There are various post gastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as a "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia. Those occurring from one to three 
hours after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111.

For purposes of evaluating disabilities under § 4.114, the 
term "substantial weight loss" means a loss of greater than 
20 percent of the individual's base-line weight, sustained 
for three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
base-line weight, sustained for three months or longer.  38 
C.F.R. § 4.112.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instructions under the title "Diseases of the Digestive 
System" do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The veteran is service-connected for gastroesophageal reflux 
disease, status post Nissen fundoplication.  The RO has rated 
this disability by analogy as 60 percent disabling under 
Diagnostic Code 7308 (postgastrectomy syndromes).  A 60 
percent evaluation is assigned for severe postgastrectomy 
syndrome associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  See 38 C.F.R. § 
4.114, Diagnostic Code 7308 (2004).  A 60 percent evaluation 
is the maximum schedular rating.  A higher disability under 
this Diagnostic Code is not possible.  The veteran has been 
informed of this fact.

The Board has considered whether the veteran is entitled to a 
higher disability rating under a different diagnostic code.  
However, a careful review of the evidence of record reveals 
that the veteran's disability picture is predominantly 
manifested by symptoms as reflected in Diagnostic Code 7308 
and his entire disability picture was used in evaluating his 
increased rating claim.  A higher disability rating would 
therefore not be warranted utilizing other digestive system 
diagnostic codes.  See 38 C.F.R. § 4.114 (a single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension (C&P) 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2004).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Court has held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The evidence of record does not indicate the veteran is 
frequently hospitalized for service-connected 
gastrointestinal disability.  There is some evidence that the 
veteran's gastrointestinal disability interferes with his 
employment.  Indeed, in granting the veteran a total 
disability evaluation based on individual unemployability 
(TDIU), the RO referenced an August 2001 physician's 
statement that indicated the residuals of the Nissen 
fundoplication had permanently disabled the veteran from 
employment.  The RO found that the veteran's service-
connected post-traumatic stress disorder (PTSD) and left 
ankle disability would also have an adverse effect on his 
employability.  

The RO considered this evidence in the January 2004 Statement 
of the Case and specifically concluded that the veteran's 
case did not present such an unusual disability picture to 
support a referral to the Director of C&P Services for an 
extraschedular evaluation.  The Board concurs.  The current 
evaluation is consistent with severe postgastrectomy 
syndromes and is adequate to compensate him for the 
considerable industrial impairment that results.  See 38 
C.F.R. §§ 4.1, 4.10.  The Board finds that the 60 percent 
disability evaluation currently assigned to the veteran's 
gastroesophageal reflux disease, status post Nissen 
fundoplication, clearly contemplates any interference with 
employment that may occur.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action. See VAOPGCPREC 6-96.  In any event, the Board finds 
no basis to consider this issue in light of the fact that the 
veteran is already receiving TDIU, a total (100%) rating. 

Compensation under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in March 2003.  For claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall 
be awarded for a qualifying additional disability as caused 
by improper VA treatment.  

For purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility and the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  A 
determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.

VA's Secretary shall decide all questions of law and fact 
necessary to a decision under a law that affects the 
provision of benefits by the Secretary to veterans or the 
dependents or survivors of veterans.  38 U.S.C.A. §511(a).  
All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation. 38 U.S.C.A. § 7104(a).  As noted above, 
the Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A.  § 7105.

A review of the record shows that the veteran was initially 
granted service connection for gastroesophageal reflux 
disease in September 1987.  On July 22, 2000, he underwent a 
laparoscopic Nissen fundoplication at the Jackson VAMC due to 
his gastroesophageal reflux disease.  As a result of this 
surgery, which damaged the vagus nerve, the veteran developed 
problems with abdominal gas, a distended abdomen, nausea, 
weight loss, intermittent diarrhea, and pain radiating to his 
arms and shoulders.  By a rating action dated in March 2001, 
the disability evaluation assigned for the veteran's service 
connected gastrointestinal condition was increased to 60 
percent.  The RO essentially concluded that the residuals of 
the veteran's laparoscopic Nissen fundoplication were part 
and parcel of his already service connected gastrointestinal 
disability.  A rating decision that more clearly defined this 
intent was promulgated in January 2004.

The veteran is seeking compensation for the residuals of the 
July 2000 surgery under the provisions of 38 U.S.C.A. § 1151.  
The crux of his claim is that he deserves additional 
compensation because his vagus nerve was injured during the 
surgery.  However, as discussed above, the veteran is already 
in receipt of compensation for the residuals of this surgery.  
Indeed, the 60 percent disability evaluation assigned for his 
service-connected gastrointestinal disability is largely 
based on the symptoms he developed as a result of 
laparoscopic Nissen fundoplication, which includes the damage 
to the vagus nerve.  

The veteran has not identified any symptoms or "additional 
disability" that is not already considered in the current 
rating.  Simply stated, the veteran is seeking service 
connection for a disability under § 1151 that he is already 
service connected for. 

As the veteran has been granted service connection for 
gastroesophageal reflux disease, status post Nissen 
fundoplication, and all the symptoms/residuals related 
thereto, the Board finds an adjudication for compensation 
under the provisions of 38 U.S.C.A. § 1151 is superfluous.  
The claim has been rendered moot.  No greater benefit could 
be provided.  Nor are any exceptions to the mootness doctrine 
present.  See e.g., Thomas v. Brown, 9 Vet. App. 269, 270 
(1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995) and 
Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  The appeal 
is dismissed.


ORDER

Entitlement to an increased disability evaluation for 
gastroesophageal reflux disease, status post Nissen 
fundoplication, currently evaluated as 60 percent disabling, 
is denied.

The appeal of entitlement to compensation under 38 U.S.C.A. § 
1151 for bloating, nausea, and bowel problems, claimed to 
have resulted from surgery (Nissen fundoplication) at a 
Department of Veterans Affairs (VA) medical facility in July 
2000, is dismissed.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


